Without setting out the evidence in detail, but which we have read and carefully considered, we conclude that on the evidence adduced the question of the guilt or innocence was properly submitted to the jury. As we have frequently said, the mere presence of a defendant at or near a whisky still will not justify a conviction. But, if there be added to such presence any set of defendant showing, or tending to show, dominion over the still, the question becomes one for the jury.
This case, however, must be reversed for the error of the trial court in refusing to give written charge A. Almost, if not quite, the identical question was presented in Layton v. State, 22 Ala. App. 523, 117 So. 610.
The judgement is reversed, and the cause is remanded.
Reversed and remanded.